United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-1211
                                 ___________

Jimmy Doyle Bumgardner, Jr.,          *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the Eastern
                                      * District of Arkansas.
City of Benton; Benton Police         *
Department; Gary Sipes, Police Chief, *      [UNPUBLISHED]
Benton, AR; Daniel Creasey, Officer,  *
Benton Police Department; David       *
Richey, Officer, Benton Police        *
Department,                           *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: December 4, 2009
                               Filed: December 9, 2009
                                ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Jimmy Doyle Bumgardner, Jr. (Bumgardner) appeals following the district
court’s1 adverse grant of summary judgment in his suit under 42 U.S.C. § 1983,

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
arguing summary judgment was granted before discovery was complete, the court
should have appointed counsel for him, and the grant of summary judgment was
unwarranted. Having carefully reviewed the record de novo and considered
Bumgardner’s appellate arguments, we conclude summary judgment was proper for
the reasons explained by the district court, see Scheeler v. City of St. Cloud, 402 F.3d
826, 830 (8th Cir. 2005) (standard of review); summary judgment was not granted
prematurely, see Ballard v. Heineman, 548 F.3d 1132, 1136-37 (8th Cir. 2008); and the
magistrate judge did not abuse his discretion in declining to appoint counsel, see
Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-